Black, J.
(dissenting). I agree with Judge Quinn and so must disagree with my Brothers.
*490Members of the legislature presumptively* know that decisions of administrative tribunals cannot be immunized — by legislation — from judicial review. For that reason in particular I look upon section 467 of the school code (quoted in Mr. Justice Carr’s opinion) and the appellate provisions of the administrative procedures act of 1952 (No 197) as being in harmony and not at war. No legislature, the powers of which are derived from a Constitution like ours, can make an administrative decision of any tribunal or agency “final” in the sense that such decision becomes exempt outright from judicial scrutiny.
In Board of Education of Grand Rapids v. State Tax Commission, 291 Mich 50, this Court was called upon to consider — in array against article 7 of our Constitution — the concluding sentence of section 17 of PA 1934 (1st Ex Sess), No 30 (CL 1948, § 211.217 [Stat Ann 1950 Rev §7.77]). Such sentence read as follows:
“The order of the State tax commission, or of the board in case of no appeal, shall be final and shall not be reviewable in any court by mandamus, certiorari, appeal or any other method of direct or collateral attack, nor shall any court of this State issue any injunction to prohibit the carrying out of any order made under this act.”
The Court’s ruling of unconstitutionality, with assigned reasons for such ruling, appears on pages 53, 54, and 62 of the report. Such ruling was supported later in Dation v. Ford Motor Co., 314 Mich 152, 167 (19 NCCA NS 158) (opinion by Care, J.). There the reader will find this declaration of legal intelligence, quoted from eminent authority:
*491“It is true that if a legislature attempts to make the findings of fact of its agencies conclusive, even though the findings are wrong and constitutional rights have been invaded, the legislative action is invalid, for the judicial power of the courts cannot thus be circumscribed.”*
Reading said section 467 in conjunction with the administrative procedures act and the — rebuttable it is true — presumption that legislators intend to enact constitutional legislation, I find no difficulty in holding that the intent of section 467 was that of making “action on any such appeal” final so far as concerns the administrative process, leaving no infringement of the judicial process.
My Brothers aver that “it is obvious from the statute pertaining thereto [section 8 of the administrative procedures act; CLS 1956, § 24.108 (Stat Ann 1952 Rev § 3.560[21.8])] that the circuit court might review questions of fact as well as questions of law and determine the controversy accordingly.” Then as prescient prejudgers the Brethren alarm themselves — unduly I suggest — by reading into Judge Quinn’s opinion the intent of judicial determination of “the propriety and reasonableness of the desired alteration.” I disagree on both counts and offer this possibly soothing defense of the statute and the judge.
The appeal provided under section 8 is by petition. The petition, once it is filed and served and due return is made, brings up the administrative record as on certiorari issued by authority of section 2 of Court Rule No 43 (1945) (likewise authority of art 7, § 10, Const 1908) to review the allegedly grievous action of some “corporate body or board or officers *492thereof.” As on certiorari issued under said section 2 the petition and returned administrative record bring to circuit no question of fact and authorize no determination, de novo or otherwise, of “factual issues.” Listed in the margin are the specific limitations section 8(6)* imposes upon judicial review. Each item of authorized review presents a question of law.
Possibly my Brothers have assumed that subsection (e)- — authorizing determination whether the questioned administrative decision is “contrary to the overwhelming weight of the evidence” — authorizes judicial determination of an issue or issues of fact. If that were so I would share the concern voiced in Mr. Justice Carr’s opinion. It is not so, however, and thus the alarm is false. Subsection (e) brings up questions of law only, it having been held —properly and with lengthily considered care— that the question whether there is any evidence of record supporting a finding of fact, or whether such finding is contrary to preponderance or (as here) “overwhelming weight” of the evidence of record, presents a question of law and not of fact (Jones v. Eastern Michigan Motorbuses, 287 Mich 619; followed on this point in Barnes v. Beck, 348 Mich 286, 290). If such was not the law, a new and possibly unconstitutional task might have been cast upon the judiciary in every case where, by similar statute *493(section 38 of the employment security act is another example * †) the circuit court is called upon to determine whether an administrative decision satisfies the variously worded legal test of preponderant or overwhelming weight. ,
So far as Judge Quinn’s intentions are concerned I find nothing in his opinion portending anything except review as in section 8 provided. If the judge’s intention was or is that of proceeding de novo, on new testimony or otherwise in violation of section 8, such intention is not manifest. But if it were I would abstain—with emphasis—from suggestion that a presented question of statutory construction may or should depend for its solution—in whole or in part—on such wholly irrelevant premises. It will be time enough, when and if the proceeding below goes to circuit court decision under said section 8, with review here under ensuing section 9,  to consider whether the “question of law” limitations upon judicial review have been overstepped in the 40th circuit.
Of course, if my Brothers are yet queasy or uneasy about judicial intentions below, they could insert a special “Thou shalt not” commandment in their opinion of concern; a general order that no circuit judge engaged in reviewing an administrative record under said section 8 may decide or determine anything aside from a point or points of law presented under said section 8, subd (6).
My Brothers say that a grant of finality to administrative determination of factual issues is no novelty. Of course that is true, and the Brothers are right when they refer for support to administrative decisions made under the workmen’s compensation law and the employment security act. The overlooked *494point is that these acts accord finality to administrative findings of fact — as in each act provided — as both malte express provision for judicial review of points of law. Here the school code, as my Brothers view it, stops everything — yes everything — at the judicial doorway!
I vote to affirm the circuit court’s order denying appellant’s motion to dismiss.
Souris, J., concurred with Black, J.

 I say “presumptively” because the law requires that we presume due knowledge, on the part of legislators, of constitutional principles by force of which the powers of tripartite government remain separable and free from encroachment, one against the other.


 This quotation was taken from Highland Farms Dairy v. Agnew (ED Va), 16 F Supp 575, 585 (affirmed Highland Farms Dairy v. Agnew, 300 US 608 [57 S Ct 549, 81 L ed 835]). It was adopted earlier, as sound administrative-constitutional law, in Milk Marketing Board v. Johnson, 295 Mich 644, 654.


 “(6) The [circuit] court may affirm the decision of the agency or remand the ease for further proceedings; or it may reverse or modify the decision if the substantial rights of the petitioners may have been prejudiced because the administrative findings, inferences, conclusions or decisions are:
(a) In violation of constitutional provisions; or
(b) In excess of the statutory authority or jurisdiction of the agency; or
(e) Made upon unlawful procedure; or
(d) Affected by other error of law; or
(e) Unsupported by competent, material, and substantial evidence in view of the entire reeord as submitted, or contrary to the overwhelming weight of the evidence; or
(f) Arbitrary or capricious.” -


 CLS 1956, § 421.38 (Stat Ann 1959 Cum Supp § 17.540).